Title: John Bondfield to Franklin and Arthur Lee, 14 April 1778
From: Bondfield, John
To: Franklin, Benjamin,Lee, Arthur


Honored Sirs
Bordeaux 14 Ap 1778
Capt. Tucker pays unwearied attention to get forward the Ship so that on a Days notice we shall be soon in readiness to obey whatever Commands your Honors will see fitting to give. Her sails Rigging and Stores are all preparing.
There has been no arrivals from the United States on this Coast since my last of the 10th Instant. The present unsettled State creates great Stagnation to Trade The Merchant not daring to adventure from the very heavy Charges attending which in case of reconciliation would ruin the adventurer. We cannot remain long in this present undecided State. There are many Opulent Merchants whose Operations wait suspended until War is declared or Peace is establish’d.
Two hundred Vessels arrived at this Port yesterday under Convoy of Two Frigates. The Trade appear to dread the Jersey and Guernsey Privateers more than all the British Fleet. We have had some Arrivals from the West Indies these two Days Past. They met no British Men of War its therefore apprehended they have alterd their Station. I am most respectfully Your Honors Most Obedient and devoted Servant
John Bondfield
The Honble. Benj Franklin & Arthur Lee Esqrs.
 
Addressed: The Honble. Benjamin Franklin / and Arthur Lee Esqrs / Commissioners from Congress / at / Paris
Notation: Bondfield John 14 April 1778.
